—In an action, inter alia, to recover damages for breach of contract, the defendants appeal from an order of the Supreme Court, Queens County (Golia, J.), entered November 25, 1997, which denied their motion pursuant to CPLR 3211 to dismiss the complaint.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
The Supreme Court erred in denying the defendants’ motion to dismiss. The complaint was barred by the doctrine of res judicata, the plaintiffs claims having been previously litigated and determined in an action in the Supreme Court, New York County (see, Weinstock v Handler, 254 AD2d 165).
In light of our determination, we need not reach the defendants’ remaining contentions. Rosenblatt, J. P., Santucci, Friedmann and McGinity, JJ., concur.